DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 5/18/2021 have been entered.
Response to Applicant’s Arguments
As discussed in the previous Action mailed on 12/23/2020, Applicant’s elected species – which reads upon claims 1 and 8-10 – has been searched and is deemed to be free of the prior art and non-obvious.  
Accordingly, in that Action, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was 
    PNG
    media_image1.png
    156
    430
    media_image1.png
    Greyscale
.  
In the instant response, Applicant has amended the claims to overcome the rejection.  
Accordingly, in the instant Action, the search has again been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is 
    PNG
    media_image2.png
    149
    422
    media_image2.png
    Greyscale
  wherein, in Formula (I), X is CH; R1-R5 are H; R6 is H; R7 and R8 together with the carbon atoms to which they are attached, are C1-C20 heterocycloalkyl; R9 is H; and R10 is C1 alkyl - which reads on claim 1.  A rejection to that claim follows.
Since the search has not been expanded beyond the single additional species identified above, claims 8-10, which are directed to the elected species but which do not include the single additional species, are objected to as indicated below, and have not been further examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (WO 2014/059305; of record) in view of Williams et al (Foye’s Principles of Medicinal Chemistry, 5th Ed., Pages 59-63, 2002; of record).
Instant claim 1 is drawn to a pharmaceutical composition comprising (a) a pharmaceutically acceptable carrier and (b) a compound of formula (I) which embraces the following species: 
    PNG
    media_image2.png
    149
    422
    media_image2.png
    Greyscale
  wherein X is CH; R1-R5 are H; R6 is H; R7 and R8 together with the carbon atoms to which they are attached, are C1-C20 heterocycloalkyl; R9 is H; and R10 is C1 alkyl.
Williams teaches the following structurally and functionally related compound species 
    PNG
    media_image3.png
    137
    309
    media_image3.png
    Greyscale
 (Page 5, Lines 1-3, Compound 9) – identified among a total of 12 compound species – as well as “pharmaceutical compositions that include at least one compound… e.g., compounds 1-12… and a pharmaceutically acceptable carrier” (Page 14, Line 31 to Page 15, Line 2). 
As such, the composition of Williams differs from the instantly claimed compositions in that Compound 2 in Williams comprises a H atom in place of the instantly claimed -CH3 group at R10
Yet, as taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity.  Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59).  Although it is clear that “the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Notably, one such generalization is that a H atom and a -CH3 group can replace each other (Page 61, Table 2.9).  
In view of the foregoing, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to replace the H atom in Compound 9 taught by Williams with a -CH3 group to arrive at the instantly claimed composition.  The person of ordinary skill in the art at the time the invention was made would have been motivated to make the bioisosteric modifications to synthesize similar compounds that retain biological activity, but have improved physiochemical properties and better pharmacokinetic behavior, with a reasonable expectation of success.
Accordingly, instant claim 1 is rejected as prima facie obvious.
Claim Objections
Claims 8-10 are objected to as depending from a rejected base claim.




Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611